EXAMINER’S AMENDMENT

Rejoinder of Non-elected Claims
Claims 1-2, 4-10, 15-20 is/are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 11 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/22/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-2, 4-10, 15-20 is/are allowable. The restriction requirement between Groups I and III, as set forth in the Office action mailed on 05/22/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/22/2019 is 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Reasons for Examiner’s Amendment:
 	The specification has been amended to reflect the current status of the parent Application.


The application has been amended as follows: 

In the Specification,
	page 1, line 7, after “2014,”, the following has been inserted:
		-- now U.S. Patent No. 9,714,360, --.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest: (i) a powder coating composition comprising the recited single fluorinated resin (A), the recited polyester resin (B), the recited curing agent (C), and the recited ultraviolet absorber (D), wherein upon curing, the powder coating composition forms a polyester resin layer and a separate fluorinated resin layer containing a higher concentration of the ultraviolet absorber (D) compared to the polyester resin layer (claim 1); or (ii) a powder coating composition comprising the recited hydroxyl group-containing fluorinated resin (A1), the recited polyester resin (B), the recited blocked isocyanate curing agent (C1), and the recited inorganic ultraviolet absorber or non-oligomeric (i.e., non-polymeric) organic ultraviolet absorber with the recited molecular weight and melting point (D1), wherein upon curing, the powder coating composition forms a polyester resin layer and a separate fluorinated resin layer containing a higher concentration of the ultraviolet absorber (D) compared to the polyester resin layer (claim 4).
 	JP 2011-012119 and JP 2011-011117 and JP 2012-041383 and CINOMAN ET AL (US 2008/0233300) and JP 03-095276 and JP 09-053026 fail to specifically disclose fluororesin/polyester powder coating compositions which produce separated layers with different concentrations of the same UV absorber.
	MIZUNO ET AL (US 4,413,095) fail to disclose fluororesin/polyester powder coating compositions containing a non-vinylidene fluoride-based fluororesin or a non-oligomeric (or non-polymeric) UV absorbing material having the recited molecular weight.

	SAITO ET AL (US 10,563,087) and SAITO ET AL (US 10,246,592) and YAMAMOTO ET AL (US 10,246,603) fail to specifically claim fluororesin/polyester powder coating compositions which produce separated layers with different concentrations of the same UV absorber,
	OLSON ET AL (US 5,985,444) and LI ET AL (US 2011/0297228) and OSAWA ET AL (US 5,468,904) and MORIYA ET AL (US 5,132,164) and MORIYA ET AL (US 5,256,472) fail to disclose UV absorbers which become localized (i.e., concentrated) in the fluororesin layer of a separated-layer-type fluororesin/polyester powder coating compositions.
	SAGAWA ET AL (US 5,223,562) and SAGAWA ET AL (US 5,356,971) fail to disclose fluororesin/polyester powder coating compositions which produce separated layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 18, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787